Citation Nr: 0910505	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left big toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Veteran was provided a Travel Board hearing in September 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At his Travel Board hearing, the Veteran submitted a private 
treatment note pertaining to his left big toe claim and 
waived RO consideration thereof.  In this regard, the Board 
may consider this evidence in the first instance because the 
Veteran has waived RO consideration.  See 38 C.F.R. § 
20.1304(c) (2008).

The issues of entitlement to service connection for PTSD and 
for a left big toe disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was last denied in a December 2001 rating decision 
on the grounds that the evidence did not show that PTSD was 
attributable to verifiable stressors in service.

2.  Evidence received since the prior final December 2001 
rating decision rating decision raises the possibility that 
PTSD is attributable to service because it relates to the 
unestablished fact of attribution of PTSD to in-service 
stressors.

3.  The Veteran's claim of entitlement to service connection 
for a left big toe disability was last denied in a December 
2001 rating decision on the grounds that new and material 
evidence had not been received showing attribution of the 
claimed disability to service.

4.  Evidence received since the prior final December 2001 
rating decision raises the possibility that a left big toe 
disability is attributable to service because it relates to 
the unestablished fact of attribution of a left big toe 
disability to in-service trauma.


CONCLUSIONS OF LAW

1.  The RO's December 2001 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The RO's December 2001 denial of the claim to reopen the 
claim of service connection for a left big toe disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left big toe 
disability, and the claim is reopened.  38 U.S.C.A. §§ 
5107(a), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issues decided herein, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Laws and Regulations

The record reflects that the Veteran's claims of entitlement 
to service connection for PTSD and a left big toe disability 
were last denied by a rating decision dated in December 2001.  
The PTSD claim was denied because the available evidence 
failed to show that the disability was due to or caused by 
military service.  The left big toe claim was denied because 
new and material evidence had not been submitted relating 
this disability to service.  The Veteran did not appeal the 
decision, and it is final; these claims can only be reopened 
if new and material evidence has been submitted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).
For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's claim of entitlement to service connection for 
PTSD was last denied in a December 2001 rating decision on 
the grounds that the evidence failed to show that PTSD was 
attributable to service.  The Veteran did not appeal this 
rating decision and it became final at the end of the 
appellate period.  In order to reopen this claim, new and 
material evidence must be received.  The evidence at that 
time included the Veteran's service treatment records and VA 
treatment records dated in May and June 2001.  These records 
showed a diagnosis of PTSD in June 2001.  In May 2001 it was 
noted that the Veteran shared his combat experiences he 
encountered while stationed in Germany when GIs and Germans 
were killed and stuffed in 60 gallon drums.  No verifiable 
stressors were provided. 

Since the December 2001 rating decision, VA treatment records 
from June to December 2001 and from June 2006 to February 
2007 have been added to the file.  At the hearing in 
September 2008, the Veteran testified that while in Germany 
in summer of 1980 he witnessed the body of his roommate in a 
dumpster; he provided the name of his roommate.  He also 
reported having been arrested by German authorities on one 
occasion.  His hearing testimony has now provided information 
concerning potentially verifiable stressors, and the Board 
concludes that this is new information that is material to 
his claim.  It relates to a previously unestablished fact 
necessary to establish the claim.  As the evidence is new and 
material, the claim is reopened.  The underlying claim of 
service connection is addressed in the remand section of this 
decision.



Left Big Toe Disability

The Veteran's claim of entitlement to service connection for 
a left big toe disability was last denied in a December 2001 
rating decision that was not appealed.  At that time, service 
connection was denied because new and material evidence had 
not been submitted relating this disability to service.  The 
evidence at that time included the Veteran's service 
treatment records and hospital reports from the VA Hudson 
Valley Health Care System dated in May and June 2001.

Evidence submitted since that time includes VA records 
pertaining to treatment of onychomycosis, tinea pedis and 
tyloma (callosities); such information was previously before 
the RO.  However, the Veteran submitted an August 2008 
private medical record showing a diagnosis of traumatic nail 
dystrophy, with a history thereof since approximately 1980.  
This evidence is new because it has not previously been 
considered.  It is also material because it relates to the 
previously unestablished fact necessary to substantiate the 
claim; i.e., that the Veteran incurred a left big toe 
disorder in service and that he has a current left toe 
disorder that is attributed to trauma.  As the evidence is 
new and material, the claim is reopened.  Again, the 
underlying claim of service connection is addressed in the 
remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  To this extent the appeal is allowed.

New and material evidence has been received and the claim of 
entitlement to service connection for a left big toe 
disability is reopened.  To this extent the appeal is 
allowed.



REMAND

To demonstrate entitlement to service connection for PTSD, 
there must be medical evidence of a diagnosis of PTSD, 
credible supporting evidence of an in-service stressor, and 
medical evidence linking the diagnosis and the in-service 
stressor. 38 C.F.R. § 3.304(f).  If the stressor is not 
related to combat, it must be supported by credible 
supporting evidence, which cannot consist solely of the 
veteran's lay testimony or after-the-fact medical nexus 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  The Veteran's 
VA medical records show a history of PTSD and, as outlined 
above, the Veteran has provided information regarding in-
service stressors.  Particularly he testified that in the 
summer of 1980, while he was stationed in Germany, he found 
the body of his murdered roommate in a dumpster.  He has 
provided the name of his roommate.  He also reported having 
been arrested by German authorities on one occasion.  The 
AMC/RO should attempt to verify the Veteran's claimed 
stressors through the Joint Services Records Research Center 
(JSRRC) and obtain all of his personnel records, including 
any incident reports related to the Veteran's claimed arrest 
by German authorities.

With respect to the reopened claim of entitlement to service 
connection for a left big toe disability, a VA examination is 
necessary to decide this claim.  The Veteran's service 
treatment records show that the Veteran had bilateral ingrown 
toenails of the big toes in June 1981, with removal of the 
left big toenail at that time.  The Veteran has testified to 
having injured his left big toe around this time and that the 
nail of this toe had to be removed.  The newly received 
August 2008 private treatment note shows diagnosis of 
traumatic nail dystrophy since 1980, but does not address the 
Veteran's service treatment records.  Because there is 
insufficient medical evidence to decide the claim on appeal 
and the low threshold of a suggestion of a nexus between the 
claimed disorder and service has been met, the Board finds 
that the Veteran should be afforded a VA examination to 
address his claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all of the 
Veteran's personnel records, including any 
incident reports related to the Veteran's 
claimed arrest by German authorities.

2.  Attempt to verify the claimed in-
service stressors, as described above, 
with the JSRRC.  In particular the JSRRC 
should attempt to corroborate if the 
Veteran's roommate, LS of B Battery, 1st 
Battalion, 1st ADA, was murdered during the 
period of approximately June through 
August 1980 and whether the Veteran was 
ever arrested by German authorities when 
he was stationed there, and if so, what 
the circumstances of this arrest were.  
All information obtained by the AMC/RO in 
furtherance of this attempt must be 
associated with the claims file.  If the 
JSRRC is unable to corroborate the 
Veteran's stressors, a negative finding to 
such effect must be associated with the 
claims file.  

3.  If, and only if, any of the claimed 
stressors are verified, schedule the 
Veteran for an appropriate VA examination 
to address the presence of and etiology of 
any PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether or not the 
Veteran has PTSD and, if so, whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that any 
currently diagnosed PTSD is attributable 
to the Veteran's verified stressors.  If 
the examiner cannot reach a conclusion 
without resorting to speculation, this 
should be noted in the examination report.

4.  Schedule the Veteran for an 
appropriate VA examination to address the 
etiology of any diagnosed left big toe 
disability(ies).  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that any currently 
diagnosed left big toe disability(ies), 
is/are attributable to service, 
particularly the June 1981 left big 
toenail removal.  If the examiner cannot 
reach a conclusion without resorting to 
speculation, this should be noted in the 
examination report.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


